Citation Nr: 1711979	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  07-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left leg sciatic nerve disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a bilateral arm disability, to include as secondary to a service-connected neck disability.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to increases in the (10 percent prior to September 20, 2006, and 30 percent from November 1, 2007) ratings for a left knee disability.

6.  Entitlement to increases in the (10 percent prior to August 8, 2012, and 30 percent from September 30, 2013) ratings for a right knee disability.

7.  Entitlement to a rating in excess of 10 percent for a cervical spine disability.
8.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

9.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

10.  Entitlement to increases in the (0 percent prior to October 23, 2008, and 10 percent from that date) ratings for a right eyelid laceration.

11.  Entitlement to a compensable rating for a left knee scar.

12.  Entitlement to a compensable rating for a left ankle scar.

13.  Entitlement to a compensable rating for a right ankle scar.

14.  Entitlement to a compensable rating for residuals of a chip fracture of the distal interphalangeal (DIP) joint of the left middle finger.

15.  Entitlement to a compensable rating for right fifth metacarpal fracture residuals.

16.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1980 to July 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2006 (all issues on appeal except regarding sleep apnea) and February 2008 (service connection for sleep apnea) rating decisions by the Montgomery, Alabama RO.  In November 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In March 2012, the Board remanded the matters for additional development.

The matters of service connection for a bilateral arm disability and regarding the ratings for cervical spine, bilateral knee, and bilateral ankle disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Sleep apnea was not manifested in, and is not shown to be related to, the Veteran's service.

2.  Competent medical evidence establishes that the Veteran's pre-knee replacement left leg sciatic nerve symptoms were manifestations of his service-connected bilateral knee disabilities.

3.  Sinusitis was not manifested in, and is not shown to be related to, the Veteran's service.

4.  It is reasonably shown that throughout the appeal period, the Veteran's residuals of a right eyelid laceration have been superficial and painful on examination (displaying one characteristic of disfigurement; at least one quarter inch, or 0.6 centimeters, wide); at no time is such disability shown to have been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement; or by any limitation of function or other disabling effects.

5.  The Veteran's post-operative scars of the left knee, left ankle, and right ankle are superficial, are not unstable or painful, are not 144 square inches or greater in area, and cause no functional limitations.

6.  The Veteran's status post chip fracture of the DIP joint of the left middle  (long) finger is not shown to be manifested by a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, or by, extension limited by more than 30 degrees, or by ankylosis of the finger.  

7.  The Veteran's status post fracture of the right fifth metacarpal is not shown to be manifested by ankylosis of the ring or little finger.

8.  The Veteran's hypertension is not shown to be manifested by diastolic pressures predominantly 100 or more, systolic pressures predominantly 160 or more, or by a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 

2.  Secondary service connection for pre-left knee replacement sciatic nerve symptoms is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3.  Service connection for sinusitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 

4.  A 10 percent rating is warranted for the Veteran's residuals of a right eyelid laceration throughout; a rating in excess of 10 percent is not warranted.  38 U.S.C.A.§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes (Codes) 7800, 7803, 7804, 7805 (as in effect prior to, and from, October 23, 2008).

5.  Compensable ratings for post-operative scars of the left knee, left ankle, and right ankle, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Codes 7801, 7802, 7803, 7804, 7805 (as in effect prior to, and from, October 23, 2008).

6.  A compensable rating for status post chip fracture of the DIP joint of the left middle finger is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Code 5229 (2016).

7.  A compensable rating for status post fracture of the right fifth metacarpal is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Code 5230 (2016).

8.  A compensable rating for hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by August 2005, December 2005, July 2007, and April 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for residuals of a right eyelid laceration, status post chip fracture of the DIP joint of the left middle finger, status post fracture of the right fifth metacarpal, and post-operative scars of the left knee and both ankles, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2007 statement of the case (SOC) properly provided notice on the "downstream" issues of entitlement to increased initial ratings, and a July 2016 supplemental SOC (SSOC) readjudicated the matters after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

Inasmuch as service connection for left leg sciatic nerve disability is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  

During the November 2011 videoconference hearing the undersigned advised the Veteran of what is still needed to substantiate the claims (evidence of a nexus between the claimed disabilities and service and/or a service-connected disability, and evidence of increased severity of the disabilities for which increased ratings are sought).  His testimony reflects that he is aware of what remains needed to substantiate his claims.  A hearing notice defect is not alleged.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in January 2006, November 2007, March 2009, November 2012, and February 2015, as well as a June 2015 record review and medical opinion.  Those examinations and opinions are (cumulatively) adequate for rating purposes; they include review of pertinent medical history, physical examinations that included all necessary findings, and opinions supported by citation to factual data.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board is satisfied that VA has fulfilled its obligation with respect to its duty to assist, and that there has been substantial compliance with instructions in the March 2012 Board remand.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claims.

Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is claimed); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Sleep apnea

The Veteran contends that he has sleep apnea that was incurred in or caused by service.  He asserts that he began having sleep problems during service.
 
The Veteran's STRs note complaints of sleep difficulties during active duty service; he did not endorse a history of frequent trouble sleeping on February 2000 service retirement examination.

Postservice medical evidence is silent regarding sleep apnea until December 2006, when the Veteran underwent a sleep study; the impressions included moderate obstructive sleep apnea(OSA).

In an April 2008 private treatment record Dr. Purvis opined, based on review of some STRs, that the Veteran "appears to have been having problems sleeping on several occasions".  Dr. Purvis opined, "I think it is quite possible that he had sleep apnea as early as the 1990s."  The assessment was OSA.

In an April 2008 letter Dr. Purvis, noted that he found the Veteran to have moderate range OSA in December 2006.  Dr. Purvis noted that the Veteran "brought his medical records" for review, and he noted several complaints in service that the Veteran was waking up and having difficulty sleeping; Dr. Purvis specifically noted a record from January 2000 when the Veteran complained of difficulty sleeping and fatigue, and a record from October 1992 when he had trouble sleeping and heavy breathing in his sleep.  Dr. Purvis opined, "I think at this level of sleep apnea it is quite likely the patient did have obstructive sleep apnea while in the military.  Certainly he may have had it for several years now given his moderate disease at 18 arousals per hour."

On March 2009 VA examination, it was noted that the Veteran was treated for episodic respiratory symptoms in service, though no chronic respiratory complications were noted in the STRs.  The Veteran recalled that, during service in Saudi Arabia in the late 1980s, he would "just wake up for no apparent reason".  The examiner noted that moderate OSA was diagnosed pursuant to a December 2006 sleep study; the RDI was 19/hour and little oxygen desaturations were noted.  The Veteran reported that he recognized his symptoms as those of sleep apnea after watching a television show about it, prompting him to request a sleep study.  The Veteran had been using a C-Flex machine nightly since 2007, which helped with  snoring and mild fatigue.  He denied significant daytime sleepiness or any effect on his job duties as a part-time postal worker.  The diagnosis was OSA.  The examiner noted that no documentation was located in the claims file to support a claim of sleep apnea during service; the STRs showed treatment for episodic upper respiratory symptoms with subsequent recovery, but the examiner found no documentation in the service records of witnessed apnea, excessive sleepiness, excessive fatigue, or any symptoms specific to sleep apnea.  The examiner noted a family history of sleep apnea (the Veteran's brother) which increased his personal risk of developing it.  The examiner reviewed Dr. Purvis's April 2008 opinion and stated that "trouble sleeping" and "breathing heavy" are nonspecific symptoms more likely to be caused by episodic upper respiratory problems.  The examiner noted that the December 2006 sleep study did not show severe oxygen desaturations, stating that a pattern of more significant oxygen desaturations would be expected in an individual who had sleep apnea that had gone unrecognized for more than 15 years as claimed.  The examiner opined that it is not at least as likely as not that the Veteran's current sleep apnea began during his military service.

In a March 2009 statement in response to the VA examination report, the Veteran stated that when he was stationed in Saudi Arabia, another soldier would wake him up because of his "snoring and breathing hard".  He stated that he would "wake up all the time for no reason", which happened nightly; that his wife would also wake him at night complaining of his sleeping problems, telling him that he would snore loud and then stop breathing; and that he had had sleep problems ever since he left Saudi Arabia in 1989.

In a March 2009 statement, the Veteran's wife stated that from 1996 through 2006, he snored loud and breathed hard in his sleep, waking her up.  She stated that he would fall asleep during the day and complain of being tired.  She stated that it sometimes seemed like he would stop breathing [in his sleep].

The Veteran submitted an April 2010 buddy statement from [redacted], who stated that he and the Veteran had been stationed together, sometimes as roommates living in close quarters including at Fort Hood, in the Persian Gulf, and in Germany from 1992 to 1994.  Mr. [redacted] stated that, after observing the Veteran in Germany, he told the Veteran that "his loud snoring/choking/gasping" was a problem and that the Veteran would stop breathing while asleep, and that he and the Veteran would talk at night about the Veteran's loud snoring, difficulty staying asleep, trouble concentrating, feeling tired during the day, frequent sleep disruptions, and "choking while sleeping".  

At the November 2011 videoconference hearing, the Veteran testified that he was first aware of having sleep problems while serving in Operation Desert Shield/Desert Storm in the Persian Gulf in approximately 1990.  He testified that, although he reported problems sleeping on his service retirement examination, it was not noted in the report.  He testified that he first sought treatment for sleep problems in 2006, when he underwent a sleep study.  

On November 2012 VA examination (pursuant to the Board's March 2012 remand), the Veteran reported a history of symptoms onset while in Desert Shield/Storm in October 1990 to April 1991, with sleep disturbance, snoring loud and gasping (as described by others), and waking up "panting".  The examiner noted that sleep apnea was diagnosed on sleep study in December 2006 and mild posttraumatic stress disorder (PTSD) was diagnosed in 2010.  The Veteran reported the use of a CPAP machine.  The examiner noted that the Veteran's posterior oropharynx was flattened and narrowed and a large tongue was noted.

Following a physical examination, the diagnoses included OSA with a December 2006 date of diagnosis, and sleep disturbance secondary to PTSD with a 2010 date of diagnosis.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by an injury, event, or illness in service.  The examiner cited the April 2010 buddy statement describing symptoms of sleep disturbance, loud snoring, stopping breathing during sleep, feeling tired, choking while sleeping, high blood pressure, and the Gulf War effects; the examiner opined that the statement does not specify a period of observing these symptoms in the Veteran other than acquaintance with the Veteran for 30 years which includes time in military service up to the date of the letter in 2010.  On review of the record, the examiner found no evidence of evaluation and treatment for sleep apnea during military service.  The examiner noted that symptoms of nasal congestion and upper respiratory infections with difficulty sleeping were treated in October 1992 and January 2000; no history or findings of sleep apnea were noted on retirement physical examination in February 2000.  Therefore, the examiner opined that it is less likely than not that the OSA arose during (was first manifested in, or is otherwise etiologically related to) his active duty service from September 1980 to July 2000.  The examiner stated that there is no medical evidence in the literature of an association of OSA specifically with acute upper respiratory infections; nasal obstructive problems, such as noted in this Veteran with chronic rhinosinusitis, are rarely associated with OSA, and have not been proven to be an etiological cause for OSA.  The examiner opined that it is more likely than not that the cause of the Veteran's OSA is reduced airflow at the level of the pharynx due to low soft palate and large tongue, an anatomical variation. 

In a June 2015 VA medical opinion, the reviewing provider opined that the Veteran's sleep apnea was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the Veteran's testimony that he was first aware of his sleeping problems while serving in Operation Desert Shield/Storm (Southwest Asia from January 1990 to April 1991), and that OSA was diagnosed by positive sleep study in 2006.  The examiner noted the finding on 2012 examination that the posterior oropharynx was flattened and narrowed, with a large tongue noted.  Upon review of the November 2012 medical opinion, medical literature, and the record, the provider concurred that OSA "is not a direct s/c disability".  The examiner noted the Veteran's oropharyngeal anatomy and his history of sinusitis/rhinitis.  The examiner stated that, although the Veteran was not obese, he had other typical risk factors for OSA, including being male, overweight, over age 40; having a large neck size, large tonsils, a large tongue, a small jaw bone, or a family history of sleep apnea; gastroesophageal reflux (GERD); and nasal obstruction due to a deviated septum, allergies, or sinus problems.  In addition, the examiner opined that there is no medical evidence clearly establishing a nexus between a Gulf War hazardous materials exposure and the development of OSA.  

The Veteran's STRs are silent regarding OSA.  Accordingly, service connection for sleep apnea on the basis that such disability became manifest in service, and has persisted since, is not warranted.  Regarding the testimony/statements (and reports to examiners) by the Veteran, his wife, and a fellow serviceman to the effect that he has had complaints of sleep apnea continuously since service, while the Board has no reason to question that he may have a long history of disturbed sleep, OSA is diagnosed based on clinical observation by medical professionals (and diagnostic studies, specifically a polysomnogram).  The Veteran, his wife, and fellow serviceman are laypersons (with no medical expertise alleged).  As was explained by a VA consulting provider, their reports of symptoms observed are insufficient to establish that he had a diagnosis of OSA in service.  As was further noted by VA examiners, a diagnosis of sleep apnea is not noted in clinical records prior to 2006, years after the Veteran's retirement from active duty service.  The VA examiner explained in detail why more recent reports of lay observations years earlier do not suffice to establish that sleep apnea was manifested in service.  It was noted that recollections of symptoms in service were not reported until years after service (and given the length of the intervening period may not be accurate), and that some of the symptoms described (tiredness, e.g.,) are attributable to other contemporaneous factors or are not diagnostic of OSA.  Medical evaluations in service did not find any evidence, or note a complaint of, chronic sleep problems.  While the date of onset of sleep apnea is not evident from the record, there is no contemporaneous evidence of sleep apnea prior to the Veteran's separation from service.  Therefore, the preponderance of the evidence is against a finding that OSA appeared in service and has persisted since.  

The preponderance of the evidence is also against a finding that the Veteran's sleep apnea may otherwise (i.e., than by virtue of onset in service and continuity since) be related to his service.  The Board finds the November 2012 VA examination and June 2015 VA record review and medical opinion to be entitled to great probative weight, as they took into account a thorough review of the Veteran's record/medical history, and included a physical examination (with all necessary findings), and rationale that accurately cites to supporting factual data.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 2012 and 2015 VA providers specifically cited to numerous treatment records and accounted for the buddy statements and opinions by Dr. Purvis submitted by the Veteran in support of his claim.  

The Board finds that Dr. Purvis's opinions warrant less probative value because they do not reflect familiarity with the entire factual record, but instead rely primarily on the Veteran's reports and a review of the selected records he provided.  Notably, Dr. Purvis does not account for the factual data that weigh against the Veteran's claim, to include the absence of any notation of complaints or treatment for OSA during an extended period of time postservice, and the Veteran's physical characteristics that have been identified as risk factors for OSA.  

The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's sleep apnea and his service is in the reports of the November 2012 VA examination and June 2015 medical opinion based on review of the record.  The providers opined that the Veteran's current sleep apnea diagnosis is unrelated to service, and explained that it is instead related to other, physiological, causes.  The examiners included a detailed explanation of the pathogenesis of sleep apnea and cited to medical literature; the Board finds their opinions probative and (and for the reasons stated above) persuasive.   

The Veteran's own assertions that his sleep apnea was incurred in service are not competent evidence; he is a layperson and lacks the training to opine regarding the etiology of such a disability (in the absence of competent and credible evidence of onset in service and continuity since).  Whether or not OSA may be related to service in the absence of documented symptoms therein based on remote lay reports of symptom observations (with many of the symptoms nonspecific for OSA, and attributable to other causes), is a complex medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is layperson and does not allege medical expertise.  As was noted above, Dr. Purvis's statements are based on incomplete factual data. Aand are unaccompanied by adequate rationale and therefore lack probative value.   

The preponderance of the evidence is against findings that the Veteran's sleep apnea became manifest in, or may be related to, his service.  Accordingly, his appeal seeking service connection for sleep apnea must be denied.  

Left leg sciatic nerve disability

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect prior to and from October 10, 2006).  

The Veteran contends that he has a left leg sciatic nerve disability secondary to his service-connected disabilities.  His STRs do not show any complaints, treatment, findings, or diagnosis of a left leg sciatic nerve disability, and he does not allege that such disability is directly related to disease or injury in service.  Instead. He claims that such disability is secondary to his service connected disabilities.  He has established service connection for, in pertinent part, post replacement disabilities of both knees, and degenerative arthritis of both ankles.

VA treatment records show that the Veteran has sought treatment for left leg swelling and pain; he was given Tramadol for swelling and orthotic inserts.

At the November 2011 videoconference hearing, the Veteran testified that he had surgery on both knees and both ankles shortly prior to retirement from service, and that his sciatic nerve began to bother him thereafter.   

On November 2012 VA examination (pursuant to the Board's March 2012 remand), the Veteran reported a left leg "heat" sensation and tingling from the left knee down to the left foot and toes, until he underwent left total knee replacement in September 2006.  Since the surgery, there had been no similar left lower extremity symptoms.  He reported the onset of symptoms during a road march in 1998.  On evaluation, he was told that he had left knee arthritis, was placed on profile, and treated with Motrin.  He reported occasional flare-ups of lower back pain when he missed work but overall the symptoms had been tolerable in the previous 2 years; the back pain would radiate to both hips but not into the lower extremities.  Following physical examination, the diagnoses included chronic lumbar spine degenerative disease and congenital stenosis with mild scoliosis, with no evidence of lumbar radiculopathy; and normal examination as to a left leg sciatic nerve disability.  The examiner opined that the claimed condition is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service connected disability.  The examiner observed that there is no evidence of evaluation or treatment of a left leg sciatic nerve disability during service, and stated that current clinical examination findings were most consistent with the following diagnoses: normal examination findings, with regard to a left leg sciatic nerve disability; chronic lumbar spine degenerative disease and congenital stenosis with mild scoliosis, with no evidence of lumbar radiculopathy; and resolution of left leg symptoms, status post left knee surgery.  The examiner opined that there is no evidence found of a [current] diagnosis of a left leg nerve disability.  However, the examiner opined further that the evidence would support that there were left leg sciatic nerve symptoms in the past [prior to knee replacement surgery] related to altered mechanical balance in weight bearing, stance, and mobility, due to bilateral knee disability.  The examiner explained that bilateral knee replacements had resulted in less lumbar back strain and resolution of left leg sciatic-like symptoms, and opined that the left leg symptoms were at least as likely as not related to the bilateral knee condition.
 
It is well-established in caselaw that a claimed current disability is established to be present when shown at the time the claim is filed, or at any time during the pendency of the claim.  The Board interprets the November 2012 VA examiner's opinion as indicating that current examination did not find a left sciatic nerve disability, but further indicating that prior to his bilateral knee replacement surgeries the Veteran had left sciatic nerve impairment that resulted from "altered mechanical balance" due to his service-connected bilateral knee disabilities.  The examiner explained that the sciatic nerve manifestations were resolved following/by the knee replacements (and the Veteran has so acknowledged).  The Board has no reason to question the examiner's conclusion; the examiner is a medical professional competent to offer them.

Accordingly, the record shows that during the pendency of the instant claim the Veteran had sciatic nerve impairment which was a manifestation of/caused by already service connected knee disabilities.  All of the requirements for establishing secondary service connection are met; service-connection for the pre-knee-replacement shown left knee sciatic nerve impairment is warranted. 

Sinusitis

The Veteran contends that he has chronic sinusitis that was incurred in or caused by service.  He contends that he began having sinus problems during service.  His STRs note complaints of upper respiratory symptoms; in October 1992 there was an assessment of upper respiratory infection, and in January 2000 he complained of cold symptoms (the assessment was rule-out upper respiratory infection).  In March 1996, the assessment was [acute] sinusitis.  On February 2000 pre-retirement VA examination, the Veteran did not report any complaints or symptoms of sinusitis, and no findings of sinusitis were noted; clinical evaluation was normal.

Postservice medical evidence is silent regarding sinus symptoms until 2004.  Post-service medical records note a history of recent upper respiratory infection with sinus congestion in April 2004, clinical sinusitis in August 2004, acute frontal sinusitis and maxillary sinusitis in January 2005, and allergic rhinitis with headache from sinus pressure in February 2005.  The records note that the Veteran was using Claritin and Flonase daily.

On January 2006 VA respiratory examination, the Veteran reported a history of sinusitis that began three years earlier.  He reported symptoms including a stuffy nose, watery nasal discharge, and sinusitis tending to occur upon awakening, ;and lasting for about 30 minutes their frequency was 5 to 6 times daily.  He reported having a headache with episodes of sinusitis which was relieved by Sudafed.  He denied any history of allergies, reporting that his sinusitis stopped during the summer.  He took Flonase, Sudafed, and Claritin, as well as Motrin for pain.  On physical examination, there was no evidence of polyps, swollen turbinates, or discharge from the nose.  The diagnosis was sinusitis with incapacitating periods 175 days per year, treated with Sudafed, Flonase, and Claritin.

At the November 2011 Board hearing, the Veteran testified that he began having problems with his sinuses while serving in the Persian Gulf during Operation Desert Shield/Desert Storm in approximately 1990; the symptoms included a stuffy and runny nose, and he constantly blew his nose to clear it out.  He reported seeking  treatment for the symptoms at sick call, and that he was given Motrin and sinus medicines such as Sudafed and Actifed.

On November 2012 VA examination (pursuant to the Board's March 2012 remand), the Veteran reported that he had been tested for vertigo about 2 years earlier; the vertigo had resolved but he had occasional lightheadedness.  He took loratadine regularly and Flonase nasal spray for allergies.  He gave a history of the onset of nasal/sinus congestion with morning mucus and "soreness" in the nose with difficulty in nasal breathing, treated with medications, while in the military in 1998, after returning from Korea; he did not recall any allergy testing.  X-rays of the paranasal sinuses were normal.

Following physical examination, the diagnoses included chronic sinusitis and allergic rhinitis, with dates of diagnosis in the early 2000s.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed injury, event or illness in service.  The examiner noted there is evidence of periodic treatment for upper respiratory infections during military service, and treatment for acute sinusitis in March 1996 (emphasis added); no history or findings of sinusitis was noted on February 2000 service retirement physical examination.  The examiner noted that a diagnosis of acute sinusitis was made in January 2005, several years following service, and that the Veteran was evaluated and treated in September 2010, when the diagnosis was benign positional vertigo and dysequilibrium since early 2009.  The examiner opined that the past vertigo symptoms were most consistent with a diagnosis of benign positional vertigo, and current clinical findings indicated stabilization of vertigo with residual lightheadedness.  The examiner opined that the current clinical examination findings were most consistent with a diagnosis of chronic rhinosinusitis, with no radiographic evidence of sinusitis.  Based on the review and current clinical findings, the examiner opined that it is less likely than not that chronic rhinosinusitis arose during (was first manifested in) or is otherwise etiologically related to the Veteran's active duty service from September 1980 to July 2000.  The examiner found no evidence that treatment for acute upper respiratory infections and acute sinusitis progressed to a chronic state of sinusitis or rhinosinusitis during service, particularly since his retirement physical examination in February 2000 showed normal ENT findings.  The examiner opined that it is less likely than not that vertigo arose during (was first manifested in) or is otherwise etiologically related to the Veteran's active duty service, as symptoms of vertigo did not begin until about 2009, several years after service.  The examiner opined that the Veteran's current chronic rhinosinusitis is most likely caused by environmental allergies, in conjunction with viral or bacterial infections; and the vertigo is most likely from a peripheral cause, such as benign positional vertigo, rather than a central cause such as tumor, multiple sclerosis, or migraine.

While acute sinusitis was noted in service (and resolved) achronic sinusitis was not diagnosed/manifested in service.  On service pre-retirement examination, sinusitis was not noted or reported.   Consequently, service connection for sinusitis on the basis that it became manifest in service and persisted is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current sinusitis may otherwise (i.e., than by virtue of onset in service and continuity of symptoms since) be related to his service.  The only competent and entirely adequate medical opinion evidence in the record regarding a nexus between the Veteran's sinusitis and his service is in the report of the November 2012 VA examination and the opinion then offered, to the effect that the Veteran's current sinusitis is unrelated to service  The provider explained that the more likely etiology was environmental allergies in conjunction with viral/bacterial infections.  The Board finds the November 2012 VA examination to be entitled to great probative weight, as it took into account a thorough review of the Veteran's record/medical history, and includes rationale that accurately cites to supporting factual data.  

While the Veteran is competent to note and report symptoms he has had (currently or in the past), he is a layperson, and is not competent to, by his own opinion, establish he had a chronic sinusitis in service, or to relate such disability to an etiological factor (such as environmental exposures) in remote service.  The etiology of sinusitis is a medical question beyond the scope of common knowledge/lay observation; it requires medical expertise.  The Veteran lacks such expertise, and does not cite to any supporting medical (opinion or )treatise evidence.  

The preponderance of the evidence is against findings that the Veteran's chronic sinusitis became manifest in, or may be related to, his service.  Accordingly, his appeal seeking service connection for sinusitis must be denied.  

Increased  ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned upon a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.



Residuals of a right eyelid laceration

During the pendency of the instant claim VA promulgated regulation revisions pertaining to the evaluation of scars (in) 38 C.F.R. § 4.118, Codes 7801-7805, effective October 23, 2008.  The AOJ has considered both the revised criteria (from their effective date), and those in effect before the, and the Board will do likewise.  

Prior to October 23, 2008, under Code 7800, a 10 percent rating was warranted for scars of the head, face, or neck with one of the following characteristics of disfigurement: scar 5 or more inches (13 or more centimeters) in length, scar at least one-quarter inch (0.6 centimeters) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  A 30 percent rating was warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three of the characteristics of disfigurement listed.

Under Code 7803, a 10 percent (maximum) rating was warranted for scars that are superficial and unstable.  Under Code 7804, a 10 percent (maximum) rating was warranted for scars that are superficial and painful on examination.  Under Code 7805, scars were otherwise to be rated based on the limitation of function of the affected part.

Under the current (revised) Rating Schedule criteria, effective October 23, 2008, Code 7800 has remained unchanged, but Code 7803 no longer exists.  Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful, and a 20 percent rating is warranted for three or four scars that are unstable or painful.  Under Code 7805, scars are evaluated for any disabling effects not considered in a rating under Codes 7800 to 7804 under an appropriate other Code.  Codes 7801 and 7802 apply to scars not of the head, face, or neck, and therefore do not apply to this claim either prior to or after the October 2008 amendments.

At the November 2011 Board hearing, the Veteran testified that the scar on his right eyelid is tender to touch, and has worsened in appearance since the award of service connection; he believed it drew attention from anyone talking to him.

On November 2012 VA examination, the Veteran reported no scar tenderness or breakdown of scars.  The examiner noted that the injury occurred while the Veteran was playing football in August 1984; the wound was sutured with local anesthesia and sutures were removed a few days later; no evidence was found of further sequelae specific to the eyelid laceration.  Visual acuity was 20/20.  The Veteran reported mild tenderness to the touch over the superior orbit of the right eye and eyelid.  The scar was not unstable, with frequent loss of covering of skin over the scar.  The right upper eyelid linear scar was well healed, lying horizontally across the upper eyelid, measuring 5 x 0.1 centimeters at its widest part.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation or texture of the face.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The scar did not result in limitation of function.  Visual acuity corrected at distance was 20/15 binocular, 20/20 right and left monocular.  The scar did not impact on the Veteran's ability to work.  The diagnoses included scar, right upper eyelid, healed with residual tenderness.   

Based on this evidence, a July 2016 rating decision granted a 10 percent rating for the Veteran's status post laceration of the right eyelid, effective October 23, 2008 (the effective date of the regulation revisions).

VA and non-VA treatment records are otherwise silent for complaints or findings regarding the residuals of a right eyelid laceration.

Regarding the effective date assigned for the award of the 10 percent rating for the Veteran's right eyelid scar, the Board notes that such rating was assigned from the effective date of the rating criteria revisions.  The Veteran has testified that his right eyelid scar has been tender to touch throughout.  The Board finds no reason to question the credibility of that testimony.  Notably, Code 7804 criteria providing for a 10 percent rating for a tender scar were in effect prior to October 2008.  The Board finds that the record reasonably reflects that the Veteran had the symptoms warranting a 10 percent rating for right eyelid laceration residuals throughout the appeal period.  Accordingly, a 10 percent rating is warranted throughout.

The evidence of record does not include any records showing that the above-listed criteria for a rating in excess of 10 percent were met (or approximated) at any time during the evaluation period, i.e. since the award of service connection.  At no time during the appeal period is it shown that the scar had visible or palpable tissue loss and either gross distortion of asymmetry of one feature or paired set of features; that it caused two or three of the cited characteristics of disfigurement; that it caused any limitation of function; that there were three or four unstable or painful scars; or that there were any disabling effects not considered in a rating under any other Code.  VA examinations have not found that the scar causes any functional impairment.  Notably, as 10 percent is the maximum rating under Codes 7803 and 7804, those Codes provide no basis for the assignment of higher ratings.  

Post-operative scars of the left knee, and left and right ankles

Prior to October 23, 2008, under Code 7803, a 10 percent (maximum) rating was warranted for scars that are superficial and unstable.  Under Code 7804, a 10 percent (maximum) rating was warranted for scars that are superficial and painful on examination.  And under Code 7805, scars were to be rated based on the limitation of function of the affected part.

Under the current (revised) Rating Schedule criteria, effective October 23, 2008, Code 7803 no longer exists.  Under Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful, and a 20 percent rating is warranted for three or four scars that are unstable or painful.  Under Code 7805, scars are rated under an appropriate Code for any disabling effects not considered in a rating under Codes 7800 to 7804.  

On January 2006 VA examination, a left knee scar was not noted; the ankles were examined for limitation of motion, but a scar was not noted on either ankle.

Based on this evidence, the March 2006 rating decision on appeal granted service connection for residual scar, status post surgery to the left knee; residual scar, status post arthroscopic surgery, left ankle; and residual scar, status post arthroscopic surgery, right ankle, each rated 0 percent, effective August 2, 2005.

The Veteran underwent a left total knee replacement in September 2006.  On November 2007 VA examination, the incision was healed.  On physical examination, there was a 9 x 0.6 centimeter well-healed scar over the anterior left knee; it was not adherent and not tender.  There were no signs of inflammation of the knee such as redness or warmth.

At the November 2011 Board hearing, the Veteran testified that his left knee scar was "ugly", about ten inches in length, and on the front of the kneecap.  He testified that since the surgery, the scar had spread out wider and longer and stood out more; that clothing constantly rubbed on the scar, irritating it; and that the knee brace he wore also irritated the scar.  He testified that he had to put lotion on the scar but it did not ever get irritated to the point of bleeding.  He testified that his ankle scars  were ugly and that he sometimes wore protective sleeves to prevent irritation while he walked.  He stated that he had spoken to his treating physician about the ankle scars since his retirement from service, but was told that nothing could be done about them.  He testified that the right ankle scar is a little bit longer and deeper than the left ankle scar, and that there would be no pain to touch of any of the scars on examination.

On November 2012 VA examination the Veteran reported no scar tenderness or breakdown.  The knee and ankle scars were not unstable.  The left knee scar was a linear vertical surgical scar on the anterior left knee, 18.5 centimeters in length.  The scar on the dorsum-lateral right ankle was linear and 4.5 centimeters.  On the left ankle dorsum was an oval shaped scar 0.5 x 0.4 centimeters, and a round shaped scar on the dorsum-medial left ankle one that was 0.4 x 0.4 centimeters; they were superficial and non-linear.  The diagnoses were scar, left knee, status post remote total knee replacement; scars, left ankle, status post remote arthroscopic surgery debridement, status post osteoarthritis; and scar, right ankle, status post remote open surgery for bone fragment removal and debridement, status post osteoarthritis.

On February 2015 VA examination, the left knee scar was noted to be 19 centimeters, not painful or unstable, and not having a total area equal to or greater than 39 square centimeters (6 square inches).

The evidence outlined above does not present a disability picture with respect to any of these scars warranting a compensable rating for the scar under any applicable rating criteria.  

The Board observes that there is somewhat conflicting evidence in the record regarding the status of the scars; in the Veteran's hearing testimony his descriptions of the scars suggest that they may have been unstable (while indicating that examination would not find tenderness).  However, on subsequent VA examination (ordered in the Board's remand to confirm the reports) pathology and impairment of the severity described at the hearing was neither noted, nor reported historically or alleged.  The Board concludes that the findings noted, and the Veteran's reports on VA examination are more probative evidence regarding the status of these disabilities than his accounts in hearing testimony.  The hearing testimony was provided in the context of a claim for increased compensation, is not supported by any clinical data, and is considered self-serving.  The VA examination notations and findings were made in a clinical context , and the Board finds no reason to question them.  Significantly, the Veteran has not challenged the examination report.

In summary, the scars at issue are not shown to be other than superficial, and are not shown to be tender or painful on examination, or unstable.  They do not meet or exceed 144 sq. inches in area, and are not shown to have any disabling effects.  Accordingly, none of the scars meets the schedular criteria for a 10 percent rating, such rating for postoperative scars of the left knee, left ankle, or right ankle is not warranted.  

The preponderance of the evidence is against these claims; therefore, the appeals in these matters must be denied.  

Status post chip fracture of the DIP joint of the left middle (long) finger, and status post fracture of the right fifth metacarpal

The rating schedule does not provide a specific Code for rating a chip fracture of the DIP joint of the middle finger or a post fracture of the right fifth metacarpal; the ratings assigned are by analogy to the criteria for rating limitations of motion of the long finger and of the little finger, respectively.  38 C.F.R. §§ 4.20, 4.71a, Codes 5229, 5230.  On review of those criteria, the Board finds such analogy not inappropriate, as the symptoms  due to such disabilities most approximately resemble the symptoms and impairment in the criteria for rating limitations of motion of these fingers.  Notably, alternate criteria require pathology (e.g., ankylosis) which is not here shown.  38 C.F.R. § 4.71a, Codes 5216-5227.  

Under Code 5229, a 10 percent rating is warranted for limitation of long finger motion with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A 0 percent rating is warranted with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.   Under Code 5230, a 0 percent rating is warranted for any limitation of motion of the  little finger.

Note (1) following indicates that, for digits 2 through 5, 0 degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees; only joints in these positions are considered to be in favorable position.  For digits 2 through 5, the metacarpophalangeal joint has a range of 0 to 90 degrees of flexion, the proximal interphalangeal joint has a range of 0 to 100 degrees of flexion, and the distal interphalangeal joint has a range of 0 to 70 or 80 degrees of flexion.

Note (2) indicates that, when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71a.

April 2008 X-rays of the left hand showed an old healed bony mallet finger fracture which did not appear to have any significant amount of joint space narrowing.  On June 2008 treatment, the Veteran was noted to have some Heberden's nodes on either side of the mallet finger fracture area.  He did not have any trigger of the finger or any significant loss of range of motion of the finger, and was given anti-inflammatory medication.

At the November 2011 Board hearing, the Veteran testified that the DIP joint of the left middle finger was starting to protrude and throbbed with pain when he bent it while working.  He testified that he used the finger a lot while packing and bundling items at work as a mail carrier.  He testified that he had intermittent pain and stiffness in the entire right hand, for which he took ibuprofen, and that he had taken few days off from work to relieve the right hand pain.  

On November 2012 VA examination  the Veteran reported that his left middle finger was painful with bending at the DIP joint, and he perceived the joint was "pushing out".  The pain was intermittent and averaged 4/10 in severity; it increased with bumping the finger.  He reported having decreased left hand grasp function.  There was a history of deformity consisting of prominent bony left third DIP joint, consistent with Heberden's nodes of arthritis.  He denied any symptoms in the right hand or fifth finger for several years, since he filed the instant claim.  The examiner noted on review of the claims file that the Veteran was seen for right fifth metacarpal fracture in November 1986, confirmed by X-ray, with no evidence of ongoing treatment for any sequelae.  There was no current treatment for either disability, there were no flare-ups, and his symptoms had improved since he had stopped working. 
On physical examination, there was painful motion of the left third DIP joint; there was no abnormal motion, limitation, flail joint or false flail joint.  There was no gap between the left thumb pad and fingers.  There was no gap between any fingertips and the proximal transverse crease of the left palm or evidence of painful motion in attempting to touch the palm with the fingertips.  Extension of the left long finger was limited by no more than 30 degrees (unable to extend finger fully, extension limited to between 0 and 30 degrees of flexion); painful motion began at extension of no more than 30 degrees (unable to extend finger fully, painful extension began between 0 and 30 degrees of flexion).  There was no additional limitation of motion following repetitive-use testing; but there was pain on movement and deformity of the long finger after repetitive-use testing.  There was tenderness or pain to palpation for the joints or soft tissue of the left hand, including thumb and fingers.  There was no ankylosis of either hand.  Hand grip was normal bilaterally.  X-rays were consistent with an old healed fracture of the left third distal phalanx and an old healed fracture of the right fifth metacarpal bone.  The diagnoses included posttraumatic left third DIP degenerative joint disease, status post chip fracture of the DIP joint of the middle finger, and remote fracture of the right fifth metacarpal with no functional residuals.  The examiner found no significant effects on the Veteran's occupation or usual daily activities due to status post chip fracture of the DIP joint of the middle finger or status post fracture of the right fifth metacarpal, and noted that there was no missed work time in the previous 12 months due to either disability.  

VA and private treatment records show symptomatology largely similar to that shown on the VA examination described above.

The pertinent evidence, outlined above, does not show or suggest that either of these disabilities presents a disability picture that meets, or approximates, the criteria for a compensable rating.  Functional limitations (of motion, due to pain) found on examination, and described by the Veteran, fall far short of the actual limitations of flexion/extension/ankylosis (outlined above) that would warrant compensable ratings.  The degree of impairment the Veteran himself has described does not meet the criteria for compensable ratings.  
In summary, the schedular criteria for a 10 percent rating are not met, and such rating is not warranted for status post chip fracture of the DIP joint of the left middle finger or status post fracture of the right fifth metacarpal.   

Hypertension

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The claim for an increased rating for hypertension was received in August 2005.

Hypertension is rated by under Code 7101, which provides for a 10 percent rating if diastolic pressures are predominantly 100 or more, or systolic pressures are predominantly 160 or more, or as a minimum evaluation where there is a history of diastolic pressures predominantly 100 in an individual who requires continuous medication for control.  38 C.F.R. § 4.104.

On November 2004 VA treatment, the Veteran's blood pressure was 124/78.  An April 2005 treatment record from Lyster Army Community Hospital notes that the Veteran was taking Altace/Ramipril at 10 milligrams per day for hypertension.  

On January 2006 VA examination, it was noted that hypertension was diagnosed in 2005.  He reported that he sometimes experienced headaches and dizziness when his blood pressure was elevated.  The examiner noted that the highest blood pressure noted in the records was a systolic reading of 170.  The Veteran's medications included Hydrochlorothiazide and Lisinopril, 5 milligrams daily.  On physical examination, the blood pressure readings were 141/84, 126/73, and 140/84.  The diagnosis was essential hypertension without left ventricular hypertrophy.

On April 2006 VA treatment, the blood pressure reading was 136/86.  On August 2006 VA treatment, the blood pressure reading was 130/74.  On September 2006 Flowers Hospital discharge planning summary, it was noted that the Veteran's medications included 10 milligrams of Altace daily.  On November 2006 VA treatment, the blood pressure reading was 118/82; the Veteran's active outpatient medication list included Lisinopril at 10 milligrams per day for blood pressure, but it was noted in the treatment record that he was taking Altace (Ramipril) instead of Lisinopril.  On May 2007 VA treatment, the blood pressure reading was 132/80; Lisinopril was prescribed.  The Veteran was advised to monitor his blood pressure.  On August 2007 VA treatment, the Veteran stated that he chose to continue taking Altace and buy it privately rather than stay on Lisinopril as discussed, because the Lisinopril "made him feel bad"; he reported that his blood pressure was staying the same with home readings from 132-138/80-86.  

2008 and 2009 VA treatment records note that the Veteran's medications included non-VA-issued Ramipril, 10 milligrams daily, for hypertension.  On July 2009 VA treatment, the Veteran stated that he noticed his blood pressure had been elevated at times over the previous four days, ranging from the 140s-150s/90s but was normal at other times (113/71); it was noted that his private doctor would be notified.

On March 2009 VA examination, the brachial, sitting, cuff-automated blood pressure at approximately 9 a.m. was 155/85.  That afternoon it was 139/81.

On May 2009 VA examination, the Veteran's blood pressure was 139/89.  Just over one hour later, it was 122/70.   

On April 2011 VA treatment, the Veteran's list of active outpatient medications included non-VA-issued Ramipril, 10 milligrams daily; his blood pressure was 128/76.

At the November 2011 Board hearing, the Veteran testified that he took one medication for his blood pressure and was consistent in taking it, though his blood pressure readings were inconsistent and would "bounce around".  He testified that the highest blood pressure reading he recalled from the previous five years was either 150 or 160 over 90, so high that he was required to undergo a five-day evaluation.  He testified that his blood pressure readings were approximately 140 over 85 or 90 before he began taking medication for hypertension, and he was prescribed the medication after he began having headaches.  He testified that in approximately 2009 his medication was increased (from 5 to 10 milligrams daily) because his blood pressure was not under control on the lower dosage.

On November 2012 VA examination, the Veteran reported that his medication dosages had increased since the previous examination, and that he began taking HCTZ again in April 2012.  He reported headaches and chest palpitations with lightheadedness, but he had less lightheadedness and felt better since changing his medications in April 2012.  He had changed his diet and stopped drinking as much caffeine.  His treatment plan included taking continuous medication for hypertension including HCTZ and Ramipril daily.  Blood pressure readings were 135/81, 131/87, and 130/90.  The examiner opined that the Veteran's hypertension impacted on his ability to work, noting the Veteran's report of headaches and chest palpitations with lightheadedness which he attributed to his blood pressure, caused him to miss 5 to 6 days of work in the previous 12 months.

The Board notes that the VA and private treatment records reflect largely similar findings to the VA examinations cited above.  

While the record shows a single systolic pressure of 160 or above, such reading does not establish that systolic pressures were predominantly 160 or higher.  The record does not show any diastolic pressures of 100 or higher, much less that diastolic pressures were predominantly so.  Furthermore, while he has taken medication for control of hypertension throughout, and has required a dosage increase, there is nothing in the record showing (nor is it alleged) that he has a history of diastolic pressures of 100 or higher.  The schedular criteria for a 10 percent rating for hypertension are not met, and such rating is not warranted.  The preponderance of the evidence is against this claim; therefore, the appeal in this matter must be denied.  

Regarding each of the claims for increased ratings on appeal, the Board has considered whether referral of the matter to the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment shown for each disability at issue; there is no manifestation that is not encompassed by the schedular criteria.  Accordingly, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App.111 (2008).  

A February 2015 rating decision granted the Veteran a total disability rating based on individual unemployability due to service-connected disabilities.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for sleep apnea is denied.

Secondary service connection for pre-knee replacement left leg sciatic nerve impairment is granted.

Service connection for sinusitis is denied.

A 10 percent rating for residuals of a right eyelid laceration is granted for throughout the evaluation period (to include prior to October 23, 2008), subject to the regulations governing payment of monetary awards; a rating in excess of 10 percent for the residuals is denied.

Compensable ratings for postoperative scars to the left knee, left ankle, and right ankle are denied.

A compensable rating for status post chip fracture of the DIP joint of the left middle (long) finger is denied.

A compensable rating for status post fracture of the right fifth metacarpal is denied.

A compensable rating for hypertension is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

Regarding service connection for a bilateral arm disability, on November 2012 VA examination the diagnoses included history of bilateral cubital tunnel syndrome clinically resolved, and history of bilateral cervical C5-6 and C6-7 polyradiculopathy.  The examiner opined that the most likely etiology of the Veteran's bilateral arm syndrome is bilateral cubital tunnel syndrome, noting that the symptoms had improved tremendously since he was not working as much in his mail carrier job over the previous 2 years, and opined that this would support an etiology of cubital tunnel syndrome which can be affected by the use of his arms/elbows.  The examiner opined that the cervical spine condition had clinically stabilized with no evidence of bilateral upper extremity radiculopathy on this exam.  The examiner opined that it is less likely as not (less than 50/50 probability) that the bilateral cubital tunnel syndrome was caused by, or aggravated by, a service-connected disability or disabilities (and specifically a cervical spine disability).  However, this opinion was unaccompanied by adequate rationale (and is inadequate for rating purposes).  Specifically, the examiner did not acknowledge the Veteran's report of continuity of complaints since service, or that the disability may have been present at some time during the pendency of this claim.  Accordingly, a remand for further development is necessary.  

Additionally, a precedential opinion that directly impacts on this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016) (regarding adequacy of range of motion testing 38 C.F.R. § 4.71a), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The November 2012 and February 2015 VA examination reports do not comply with Correia.  Another examination to address such deficiency is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for a neurologic examination of the Veteran to determine the nature and likely etiology of his bilateral arm disability.  The examiner must review the entire record, and based on such review and examination of the Veteran respond to the following:

(a) Please identify (by diagnosis/diagnoses) each upper extremity disability found.  

(b) Please identify the likely etiology of each upper extremity disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is either related to service, or was caused or aggravated by a service-connected disability (to include a cervical spine disability)?  

The examiner must fully explain the rationale for all opinions, with citation to supporting clinical data/lay statements, as deemed appropriate.

2.  The AOJ should also arrange for an orthopedic examination of the Veteran to assess the severity of his service connected cervical spine, bilateral knee, and bilateral ankle disabilities.  

(a)  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should include range of motion testing on BOTH active and passive motion with limitations due to pain and in weight-bearing and nonweight-bearing noted.  If any such testing cannot be completed, the examiner must explain why that is so.  

(b)  Regarding each disability, the examiner should also express an opinion as to whether there would be additional functional impairment on repeated use or during flare-ups.  If such is not possible without resort to mere speculation, the examiner must explain why that is so. 

The examiner must include rationale with all opinions.

3.  Thereafter, the AOJ should review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


